NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

BAHADAR RAM LAKHA,                               No. 13-70009

               Petitioner,                       Agency No. A029-904-467

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Bahadar Ram Lakha, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
646 F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion by denying as untimely Lakha’s motion

to reopen based on ineffective assistance of counsel by his first former attorney

because he filed the motion nearly three years after issuance of his final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and failed to demonstrate the due diligence

necessary to warrant equitable tolling of the filing deadline, see Avagyan, 646 F.3d

at 680 (holding that the tolling period ends “when the alien obtains a complete

record of his immigration proceedings and is able to review that information with

competent counsel”).

      We lack jurisdiction to consider Lakha’s unexhausted claims of ineffective

assistance of counsel by his second and third former attorneys and contentions

regarding his lack of motive to delay filing his motion to reopen at an earlier time.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    13-70009